DISMISS and Opinion Filed June 22, 2022




                                     S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00566-CV

   THE COMMUNICATION COUNSEL OF AMERICA, INC., Appellant
                         V.
                  DAVID DAY, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-16-14413

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      We reinstate this appeal. We abated this appeal in 2019 due to bankruptcy.

See TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system which does not show a

pending bankruptcy case associated with this appeal.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. We cautioned that the failure to respond would

result in the appeal being dismissed for want of prosecution. See id. 42.3(b), (c). To

date, neither party has responded.
      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one responded, we dismiss this

appeal. See id. 42.3(b), (c).




                                        /Robert D. Burns, III/
                                        ROBERT D. BURNS, III
                                        CHIEF JUSTICE


190566F.P05




                                      –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THE COMMUNICATION                            On Appeal from the 44th Judicial
COUNSEL OF AMERICA, INC.,                    District Court, Dallas County, Texas
Appellant                                    Trial Court Cause No. DC-16-14413.
                                             Opinion delivered by Chief Justice
No. 05-19-00566-CV          V.               Burns. Justices Molberg and Smith
                                             participating.
DAVID DAY, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered June 22, 2022




                                       –3–